DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
  
Applicant's arguments and amendments received June 17, 2022 have been fully considered.  With regard to 35 U.S.C. § 102 the examiner stands with the rejection. In response to applicant argument, the examiner is forced to interpret the claim limitations as broadly and as reasonably possible, in determining patentability of the disclosed invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993).
The claims do recite a mental process since the claimed invention steps falls under that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. The claims consider "collecting information, analyzing it, and displaying certain results of the collection and analysis", as such, the examiner stands with the rejection.  Further, the courts have recognized a computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. MPEP 2106.05. In addition, an examine suggestion to applicant to consider what considers limitations that the courts have found to qualify as “significantly more” or not by referencing to MPEP 2106.05(a-h).

With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose [see applicant argument pages 15-21, in addition to newly added limitation to claimed invention, applicant specifically argues “selecting or modifying the sub-segment……”]. 
            As such, these have been considered, see  the previously response in regarding Xu1 as outlined below. 
	Xu1 teaches extracting “extract “highlights, most interesting” video clips”. As well known in the art of video recording, a recorded video can be segmented in to chapters or chunks. Extracting a highlight or most interesting video clips consider a sub-segment of a chapter or chunk of video. In addition, applicant disclosure or specification does not explicitly define what considers “sub-segment”, in-fact there is no “sub-segment” that will give a plan meaning for claimed invention, as such the claimed invention interpreted broadly. Applicant did not present response to what consider sub-segment other than [during the interview September 19, 2022 applicant appears the “sub-segment” definition will depend result from dictionary].  Therefore, considering the scope of the claims compare to the cited art, the examiner stands with the rejection since the combination of Miura, X1, X2 and Jensen clearly teaches the claimed invention by modifying sub-segment of the video as outlined below. 

Further, in regarding the claimed invention “determining a degree of compression for the video based on a cognitive state of the user and one or more temporal circumstances, weighted by an importance value, wherein the degree of compression for higher importance content is lower than that of comparatively lower importance content, and wherein a weight value is set to zero and no compression is applied for content deemed most important for the user”, while Jensen art used for the rejection, examiner strangle suggest applicant to consider the art of US 2016/0371992 at least paras. 0069-0070 and US 2011/0256520 para. 0133. 



Claim Rejections – 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites series of steps of determining, selecting, modifying, generating video data related to concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claim recites determining, selecting, modifying, generating video data. The limitation of determining, selecting, modifying, generating video data is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer implemented, processor, system, memory” nothing in the claim element precludes the step from practically being performed in the mind.
For example, but for the “by a computer system” language, “determining” in the context of this claim encompasses the user manually calculating or processing the amount of use of each video. Similarly, the limitation of “selecting, modifying, generating video data” the user manually calculating or processing the amount of use of each video, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

For example, but for the “by the computer system” language, “determining, selecting, modifying, generating” in the context of this claim encompasses the user thinking that the most sensitive related video frames should be ranked higher than the least-sensitive video frames. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a computer system to perform both the determining, selecting, modifying, generating steps. The “computer system” in both steps is recited at a high-level of generality (i.e., as a generic “system/machine” performing a generic computer function of determining, selecting, modifying, generating based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer, system, processor, memory” to perform the determining, selecting, modifying, generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
claims 2-20 also does not add any additional elements, as such the claims are not patent eligible.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-9, 11, 13-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2004/0013398, Xu [1] et al. US 7,593,618, Xu [2] et al. US 2014/0343962 and Jensen et al. US 2015/0067708.

In regards to claim 1, Miura discloses a computer implemented method for shaping videos (see content supplier to give the viewer the impression or to acquire the evaluation from the viewer, as the content supplier expected from the viewer, in connection with the feeling or interest the viewer has shown on the content..—paragraph 0123), comprising: determining, using a processor (see system controller 7 controls the content replay characteristics to change the story development of the content..-- paragraphs 0117, 0181); however, Miura fails to explicitly discloses determining a degree of modification for a video, but Xu discloses determining a degree of modification for a video (See three level of editing video, the determining step is processed based selection either one or more of techniques..--col. 1 lines 29-34). 
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xu into a system of Miura in order to determining a degree of compression for a video, as a result user able to manipulated  displayed video data per user preferences. 


Furthermore, Xu discloses selecting a sub-segment of the video to modify (see extraction of the "most interesting" video clips and concatenation of them together in a "trailer”..[Extracting reads sub-segment since a portion frames extracted]..--col. 2 lines 6-46); modifying the sub-segment to constrain sensitive material in the video in accordance with the determined degree of compression for the video and the existing medical condition of the user to protect the user (see extraction of the "most interesting" video clips and concatenation of them together in a "trailer” col. 2 lines 6-46, col. 6 lines 15-43 and see existing medical condition of user as outlined with art of Xu2 below); generating a modified video content by incorporating the modified sub-segment into the video (see col. 2 lines 6-46, col. 6 lines 15-43); further Miura discloses displaying the modified video for the user (see sent to a picture display device..—paragraph 0075). 
Furthermore, Miura and Xu fails to explicitly teach, but Xu[2] teaches determine an existing medical condition of a user from a medical profile of the user (see personalized medical video, such as video 110, can consist of stock information, such as information 126, in various media types, such as segment 124, as well as personalized information, such as segments 112, created based on a patient's EMR or entered by a healthcare professional………….. the personalized video creation tool filters the database and selects only those segment(s) pertinent to a specific patient. For example, for a patient with type II diabetes, only information, e.g. the symptoms, tests or treatments, related to type II is included.—paragraphs 0017-30), using the processor based on the existing medical condition of the user to protect the user from adverse reactions to the video (see personalized medical video, such as video 110, can consist of stock information, such as information 126, in various media types, such as segment 124, as well as personalized information, such as segments 112, created based on a patient's EMR or entered by a healthcare professional………….. the personalized video creation tool filters the database and selects only those segment(s) pertinent to a specific patient. For example, for a patient with type II diabetes, only information, e.g. the symptoms, tests or treatments, related to type II is included.—paragraphs 0017-30). Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xu[2] into a system of Miura and Xu in order to determining an existing medical condition of a user from a medical profile of the user, as a result Patients benefit from the service by being informed about diagnosis, treatment and post-treatment care as applicable to their individual condition. Patients further benefit in that the information service is repeatable (can be viewed multiple times), and can be shared with others, for example, trusted friends or family members, who are assisting the patient with healthcare decisions..—paragraph 0043.

Further, Miura, Xu[1] and Xu[2] fails to explicit teach, but Jensen teaches:
determining a degree of compression for the video based on a cognitive state of the user and one or more temporal circumstances, weighted by an importance value, wherein the degree of compression for higher importance content is lower than that of comparatively lower importance content, and wherein a weight value is set to zero and no compression is applied for content deemed most important for the user (see the emotional response analyzer may also compute an overall reaction score for an emotional response by weighting different characteristics of the emotional response, with weights dependent on the type of the emotional response…[ weighting value for video modification is based on thresholds value]—see at least paragraphs 0103, 0118-0121).
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jensen into a system of Miura, Xu[1] and Xu[2] in order to determining a degree of compression for the video based on a cognitive state of the user and one or more temporal circumstances, weighted by an importance value, wherein the degree of compression for higher importance content is lower than that of comparatively lower importance content, and wherein a weight value is set to zero and no compression is applied for content deemed most important for the user, as a result user able to manipulated  displayed video data per user preferences. 

Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2, 4-5, 8-9, 11, 13-14, 16-17 and 20 as presented blow. 

In regards to claim 2, Miura, Xu, Xu[2] and Jensen discloses a method of claim 1, furthermore, Miura discloses wherein generating the modified video content comprises deleting the sub-segment (see story development may be changed or deleted..—paragraph 0110).

In regards to claim 4, Miura, Xu, Xu[2] and Jensen discloses a method of claim 2, furthermore, Xu[2] discloses wherein the deleted sub-segment comprises sensitive material that is contraindicated by the existing medical condition (see paragraphs 0017-0030).

In regards to claim 5, Miura, Xu, Xu[2] and Jensen discloses a method of claim 2, furthermore, Xu discloses wherein the video is educational material and the deleted sub-segment covers material that the user has already mastered (see preventing certain classes of database users from viewing them. The filtering or censorship used to eliminate materials that are not interested for user and the materials consider known to user..--col. 4 lines 28-35).

In regards to claim 8, Miura, Xu, Xu[2] and Jensen discloses a method of claim 1, furthermore, Xu[2] discloses wherein the medical profile further includes baseline vital information and psychological factors (see paragraphs 0014-0030).

In regards to claim 9, Miura, Xu, Xu[2] and Jensen discloses a method of claim 1, furthermore, Xu[2] discloses the existing medical condition includes a high risk of heart disease (see paragraphs 0014-0030).

Claim 12 lists similar elements of claim 1.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12. 
Claims 11 and 13 list all similar elements of claim 1, but in non-transitory computer readable storage medium and system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 11 and 13. Furthermore, Miura discloses non-transitory computer readable storage medium (see paragraph 0204).
Claims 14, 16-17 and 20 list all similar elements of claims 2, 4-5 and 8, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 2, 4-5 and 8 applies equally as well to claims 14, 16-17 and 20. 

Claim Rejections - 35 USC § 103

Claims 10 rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2004/0013398, Xu et al. US 7,593,618, Xu [2] et al. US 2014/0343962 and Jensen US 2015/0067708 further in view of Williams US 5,761,525.

In regards to claim 10, Miura, Xu, Xu[2] and Jensen discloses a method of claim 1, however, Miura, Xu, Xu[2] and Jensen fails to explicitly discloses, but Williams discloses further comprising determining at least one temporal circumstance by accessing calendar information of the user to determine timing information for scheduled events (see accessing user calendar..--col. 2 lines 3-16). Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Williams into a system of Miura, Xu, Xu[2] and Jensen in order to determining at least temporal circumstance by accessing calendar information of the user to determine timing information for scheduled events, as a result user able to manipulated displayed video data per user preferences time or schedule.

Claim Rejections - 35 USC § 103

Claims 3, 6, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2004/0013398, Xu et al. US 7,593,618, Xu [2] et al. US 2014/0343962 and Jensen et al. US 2015/0067708 further in view of Beyabani et al. US 2009/0304350.

In regards to claim 3, Miura, Xu, Xu[2] and Jensen discloses a method of claim 2, however, Miura, Xu, Xu[2] and Jensen fails to explicitly discloses, but Beyabni disclsoes wherein generating the modified video comprises inserting a synopsis of a deleted sub-segment (see remove one or more of the segments 120a-120d, insert a segment from the video library 150 into a particular location…--paragraph 0025).
Accordingly, it would have been obvious to one ordinary skill in the art at before the effective filing date of the claimed invention to combine the teaching of Beyabani into a system of Miura, Xu, Xu[2] and Jensen in order to generating the modified video comprises inserting a synopsis of a deleted sub-segment, as a result user able to review deleted segment for future use. 
Note: The motivation that was applied to claim 3 above, applies equally as well to claims 6, 15 and 18 as presented blow. 
In regards to claim 6, Miura, Xu, Xu[2] and Jensen discloses a method of claim 1, furthermore, Beyabani discloses wherein modifying the sub-segment comprises inserting material into the sub-segment (.see digital video recorder restore segments…--paragraph 0031).

Claims 15 and 18 list all similar elements of claims 3 and 6, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 3 and 6 applies equally as well to claims 15 and 18. Furthermore, Xu discloses system (see col. 8 lines 41-46).

Claim Rejections - 35 USC § 103

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2004/0013398, Xu et al. US 7,593,618, Xu [2] et al. US 2014/0343962 and Jensen et al. US 2015/006778 further in view of Bloch et al. US 2015/0181301.

In regards to claim 7, Miura, Xu, Xu[2] and Jensen discloses a method of claim 6, however, Miura Xu Xu, Xu[2] and Jensen fail to explicitly discloses, but Bloch discloses wherein inserting material into the sub-segment comprises inserting product placement (see insert commercials into the video stream during live broadcast..—paragraphs 0045, 0049). 
Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention was filed to combine the teaching of Bloch into a system of Miura Xu, Xu[2] and Jensen in order to inserting material into the sub-segment comprises inserting product placement, as a result user able to navigate commercial while watching live broadcast.
Note: The motivation that was applied to claim 7 above, applies equally as well to claim 19 as presented blow. 

Claim 19 list all the same elements of claim 7, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 
19. 
Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2008/0101660
US 9,584,874
US 9,965,129
US 2009/0132441
US 2003/0188316
US 2008/0310816
US 2012/0253848

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481